Citation Nr: 9928755	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  95-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for an acquired psychiatric disorder, to include post-
traumatic stress disorder, for the period from July 27, 1994 
through July 17, 1998.

2.  Entitlement to a disability rating greater than 30 
percent for an acquired psychiatric disorder, to include 
post-traumatic stress disorder, for the period since July 18, 
1998.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

REMAND

The veteran had active duty from November 1942 to September 
1945.

Following the decision entered by the Board of Veteran's 
Appeals (Board) on October 27, 1997 on the veteran's claim, a 
Joint Motion for Remand and to Suspend Further Proceedings 
(Joint Motion) was filed by the veteran and the Department of 
Veteran's Affairs (VA) on October 26, 1998.  On November 2, 
1998, the United States Court of Veterans Appeals (now called 
the United States Court of Appeals for Veteran's Claims) 
(Court) issued an Order vacating and remanding the portion of 
the Board's October 27, 1997 decision relating to the 
veteran's psychiatric disability for development consistent 
with the Joint Motion.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the VA Regional Office (RO) in Lincoln, 
Nebraska for the following development:

1. The RO should obtain copies of all 
clinical records of any treatment the 
veteran has received for any acquired  
psychiatric disorder since October 1997, 
for inclusion in the claims file. 

2.  The veteran should be afforded a 
comprehensive VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of his 
acquired psychiatric disorder, to include 
service-connected post-traumatic stress 
disorder.  All indicated studies and 
tests should be performed.  All 
manifestations of current disability 
attributable to his service-connected 
disorder should be described in detail.  
The examiner must review the two volume 
claims file prior to the examination, and 
the report of the examination should 
indicate whether such a review of the 
records was performed.  The examiner must 
assign a Global Assessment of Functioning 
(GAF) score consistent with the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
IV, and explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the veteran's occupational and social 
impairment due to his service-connected 
disability.  The diagnosis should be in 
accordance with the above cited manual 
and reflect the psychiatric nomenclature 
noted therein.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The examiner is 
specifically requested to state whether 
the veteran's post-traumatic stress 
disorder symptomatology is in remission, 
and if so, whether a relapse is likely to 
occur, and what the effect of any such 
relapse might be with respect to the 
veteran's overall health.   

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claims 
considering all the medical evidence of 
record dated from October 13, 1992, the 
effective date of service connection for 
an acquired psychiatric disorder, to 
include post-traumatic stress disorder.  
See Fenderson v. West, 12 Vet. App 119 
(1999).  For purposes of rating the 
veteran's post-traumatic stress disorder 
prior to November 7, 1996, only the 
former rating criteria for the evaluation 
of mental disorders, 38 C.F.R. § 4.132 
(1996), should be considered.  For 
purposes of rating the veteran's post-
traumatic stress disorder from November 
7, 1996 onward, the RO must consider both 
the former rating criteria for the 
evaluation of mental disorders, and the 
new schedular criteria for rating mental 
disorders as implemented by 61 Fed.Reg. 
52695-52702 (October 8, 1996), effective 
November 7, 1996, and rate the veteran's 
disability by reference to whichever 
schedular criteria is more favorable to 
him.  	

4.  After the development requested above 
has been completed to the extent 
possible, if any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must list both the current and former 
schedular criteria for the rating of 
mental disorders.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


